DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the claim set of December 21, 2020, which have been previously entered (see the Advisory Action of January 8, 2021), claims 14-29 are pending in the application.  Claims 20-22 and 27-29 have been withdrawn from consideration (see the Non-Final Rejection of March 19, 2020).  Claims 1-13 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2021 has been entered.

Claim Objections
Applicant is advised that should claims 14 and 16-19 be found allowable, claims 15 and 23-26, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof (14 to 15, 16 to 23, 17 to 24, 18 to 25, and 19 to 26). In the instant case, claims 14 and 16-19 recite all the same limitations as claims 15 and 23-26, respectively.  When two claims in an application are duplicates or else are so close in 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 14-19 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Aldred et al. US 20050084592 (hereinafter “Aldred”) in view of Dairy and Food Engineering.
With respect to claims 14 and 15, Aldred teaches adding (any suitable conventional technique of preparation such as sprinkling, mixing, blending, homogenizing, emulsifying, dispersing, or extruding) a biopolymer thickening agent, such as welan gum, to a liquid or spoonable edible food composition comprising protein, such as a milk based food (protein-containing food) (abstract; paragraphs [0001], [0044], [0045], [0051], [0053], [0075], [0080], [0095]- [0097], [0099], [0106], [0168], [0176], [0177], [0191]-[0194], [0203], and [0204]; and P11, claims 1 and 9).  Aldred also teaches the food composition may be subjected to a heat treatment step, for example pasteurization or UHT treatment (paragraphs [0168], [0176], [0177], [0191]-[0194], and [0203]-[0204]).  Aldred additionally teaches the biopolymer thickening agent, such as welan gum, in an effective amount to inhibit thermal aggregation of the protein since the reference teaches the biopolymer thickening agent is added in an amount of from 0.1 to 5 % wt and the food products are not substantially negatively affected by conventional food processing and food preparation techniques (abstract; and paragraphs [0036], [0042], [0045], [0051], [0053], [0075], and [0080]).
However, Aldred 
Dairy and Food Engineering teaches thermally processing milk by heating milk to a temperature in excess of 125⁰C for not less than two seconds and packaging under aseptic conditions (UHT) (P3, Section 13.2.1), or heating milk in a container to temperatures of 110⁰C - 130⁰C for 10-30 minutes (Sterilization) (P1, Section 13.1.1).  Preparation of the materials to be filled into the container for sterilization include mixing, homogenization, etc.; in the case of milk (P2, Section 13.1.5).
Given that Aldred and Dairy and Food Engineering similarly teach mixing, homogenizing, etc., heat treating, and packaging milk products (Aldred: cans, bags, and bottles-paragraphs [0176], [0177], and [0191]-[0194]), Dairy and Food Engineering teaches sterilized milk is intended for prolonged storage (P1, Section 13.1.1), Aldred teaches the food products are stable upon storage (paragraphs [0036] and [0053]), and the point at which heat treatment of the milk product is performed, such as prior to packaging (UHT) or after packaging (sterilization), is not seen as critical as shown in Dairy and Food Engineering, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Dairy and Food Engineering, to heat treat the milk product of Aldred to temperatures of 110⁰C - 130⁰C for 10-30 minutes with the expectation of successfully sterilizing the edible milk product to produce a shelf stable product (paragraphs [0036] and [0053]) because it would amount to nothing more than the use of a known method step for its intended use in a known environment to accomplish entirely expected result.
Regarding claims 16, 17, 23, and 24, modified Aldred 
With respect to claims 18, 19, 25, and 26, modified Aldred teaches the edible food composition comprising protein (protein-containing food) is a processed milk based food product and is a liquid or spoonable composition (paragraphs [0001], [0036], [0042], and [0095]-[0100]).

Response to Arguments
Applicant’s arguments of December 21, 2020 have been fully considered.  Upon further consideration, the 35 USC 103 rejection of claims 14-19 and 23-26 over Aldred in view of Milkfacts has been withdrawn.  A new ground(s) of rejection has been made.  As discussed above, Aldred in view of Dairy and Food Engineering teaches methods that are similar to the presently claimed methods.  Applicant’s arguments with respect to Aldred and Milkfacts have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793